Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2008                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  136242                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 136242
                                                                    COA: 282363
                                                                    Muskegon CC: 06-053839-FH
  DAVID ALLEN JONES,
           Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the January 7, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2008                  _________________________________________
           l0917                                                               Clerk